Title: To Alexander Hamilton from Hall and Stimpson, 24 October 1796
From: Hall and Stimpson
To: Hamilton, Alexander


Boston, October 24, 1796. “We wrote you the 20th. Septr. respecting the cause that was left in your hands by Mr Stimpson against Mr Isaac Riley as a partner of Seth Wetmore; but not having heard from you respecting it and there being a report that you have since been engaged in behalf of Riley—the Gentlemen who are Creditors here and have supposed that you was taking the necessary steps of the Law in their behalf, are anxious to hear how the bussiness is situated.…”
